

116 S3378 IS: Reduce Unemployment for Veterans of All Ages Act of 2020
U.S. Senate
2020-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3378IN THE SENATE OF THE UNITED STATESMarch 3, 2020Ms. Sinema (for herself, Mr. Sullivan, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to eliminate the period of eligibility for the Vocational Rehabilitation and Employment program of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Reduce Unemployment for Veterans of All Ages Act of 2020.2.Elimination of period of eligibility for Department of Veterans Affairs training and rehabilitation for veterans with service-connected disabilities(a)In generalSection 3103 of title 38, United States Code, is repealed.(b)Clerical amendmentThe table of sections at the beginning of chapter 31 of such title is amended by striking the item relating to section 3103.(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date that is one year after the date of the enactment of this Act.(d)Early implementationDuring the period beginning on the date of the enactment of this Act and ending on the effective date specified in subsection (c), if the Secretary of Veterans Affairs determines that the systems and personnel of the Department of Veterans Affairs are prepared to do so, the Secretary may afford a rehabilitation program under chapter 31 of such title to a veteran to whom the Secretary is otherwise prohibited from affording the rehabilitation program solely by reason of section 3103 of such title.